DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 were originally presented having a filing date of 23 August 2021, and claiming priority to Korean Patent Application Number 10-2020-0106496, filed 24 August 2020, and Korean Patent Application Number 10-2021-0072881, filed 4 June 2021.

Drawings
The drawings, filed 23 August 2021, are accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, and 18-20 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, and 18-20 fall within one of the statutory categories?  Yes, because claim 1 is directed toward a method, claim 18 is directed toward to moving object, claim 19 is directed toward a server, and claim 20 is directed toward a computing device, all of which fall within one of the statutory categories.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1 and 18-20 are directed to abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 18-20, the system is a mental process that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1 and 18-20 recite the abstract ideas of:
“check[ing] a planned travel route ... ,” 
“determin[ing] whether a bad-smell area is included ... ,” and
“determin[ing] whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user ... .” 
These recitations merely consist of checking a travel route, determining if a bad-smell area is included in the travel route, determining if the bad-smell area exceeds a user’s olfactory tolerance (unpleasantness level), and managing a fleet of vehicles based upon this.  This is equivalent to a person checking (recalling) a travel route, mentally determining if a bad-smell area is included in the travel route, mentally determining whether the bad-smell areas contains a bad-smell which exceeds the user’s olfactory tolerance (unpleasantness level), and mentally managing a fleet of vehicles.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, checks (recalls) a travel route, mentally determines if a bad-smell area is included in the travel route, mentally determines whether the bad-smell areas contains a bad-smell which exceeds the user’s olfactory tolerance (unpleasantness level), and mentally manages a fleet of vehicles.  The mere nominal recitations that the “a processor” in claims 18 and 19, and “a server” in claim 20 implements the steps, does not take the limitation out of the mental process grouping. 
Claims 18 and 19 further recite the additional element” “transmit and receive a signal.” MPEP section 2106.03 lists transitory forms of signal transmission (“signals per se”) as an example of a limitation that his not directed to any of the statuary categories. Thus this additional element is a “signal per se” and is not directed to any of the statuary categories.  
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, and 18-20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1 and 18-20 include the additional limitation of “performing a suppression process…”.  These limitations are recited at a high level of generality (as a general action being taken based on the determining steps) and recite to post solution actions, which is a form of extra solution activity.  
Claims 18 and 19 still further includes the additional elements of “a transceiver” and  “a processor configured to control the transceiver (and perform the checking, determining and suppression steps)” and claim 20 further recites the additional elements of “a user device registered in the fleet system”; “the moving object registered in the fleet system” and  “a server.”  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the “processor” in claims 18 and 19, and the “server” in claim 20 implement the steps, i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “processor,” and the “server”  merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The processor and server are recited at a high level of generality and merely automate the checking, determining and performing steps. Moreover, the “transceiver” and “user device” in which the moving object is registered are claimed generically and are operating in their normal capacity such that they do not use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 18-20 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Checking, determining, and performing a blocking process based data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on data as recited in claims 1 and 18-20.  Further, applicant’s specification does not provide any indication that the storing, extracting and creating activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
Thus, since claims 1 and 18-20 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recites additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 18-20 are directed to non-statutory subject matter.
Claim 2 recites the additional element:
wherein performing the suppression process includes guiding a detour route of the planned travel route or controlling the moving object to suppress the bad smell when passing through the bad-smell area.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 3 recites the additional element:
wherein the unpleasantness level is an unpleasantness level of each of a plurality of smells personalized for each user, and the unpleasantness level is generated based on a smell sensibility pattern comprising a concentration pattern of each component for each of the plurality of smells.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 4 recites the additional element:
wherein the unpleasantness level is generated based on a smell sensibility pattern adjusted by the user's sensitivity to each smell, and the smell sensibility pattern includes sensitive smell pattern information of each user calculated by machine learning.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5 recites the additional element:
wherein the bad-smell level is calculated based on smell information and information on a zone affecting a smell of the bad-smell area.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 6 recites the abstract ideas:
analyzes smell information detected through the smell detector; and 
generates smell-related information based on the smell information when the bad-smell level is equal to or greater than a bad-smell threshold.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claim 6 further recites the additional element:
transmits the smell-related information to another moving object or a server.
MPEP section 2106.03 lists transitory forms of signal transmission (“signals per se”) as an example of a limitation that his not directed to any of the statuary categories. Thus this additional element is a “signal per se” and is not directed to any of the statuary categories.
Claim 7 recites the additional element:
based on smell information collected by a first moving object having a first smell detector, the bad-smell area is designated between the first moving object having the first smell detector and a second moving object having a second smell detector having lower performance than the first smell detector.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 8 recites the additional element:
wherein smell information collected by the moving object having the second smell detector is converted into smell data processed by machine learning based on the smell information obtained from the moving object having the first smell detector, and a smell sensibility pattern of the user is analyzed based on the smell data or the smell sensibility pattern is generated based on the smell data.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 9 recites the additional element: 
wherein the moving object having the first smell detector is assigned to the user who has requested a planned travel route different from that of the moving object having the second smell detector.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 10 recites the additional element:
wherein the unpleasantness level is generated based on a response message to a smell sensibility inquiry before using the moving object, and the response message includes the user's sensitivity to each of a plurality of smells.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 11 recites the additional element:
wherein the unpleasantness level is generated based on a response message to a smell sensibility inquiry after starting to use the moving object, and the response message includes the user's sensitivity to each of a plurality of smells.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 12 recites the additional element:
wherein the smell sensibility inquiry includes at least one of a smell type or a predetermined point of a travel route.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 13 recites the additional element:
wherein, when the response message includes the predetermined point, the unpleasantness level is generated based on smell information collected or estimated in relation to the predetermined point.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 14 recites the abstract idea of:
wherein maintaining the planned travel route when the bad-smell level is less than the unpleasantness level of the user includes controlling the moving object to suppress the bad smell when passing through the bad-smell area based on a selection of the user.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claim 15 recites the additional element:
wherein the bad-smell area includes an ordinary bad-smell area and an accidental bad-smell area, the ordinary bad-smell area has a prestored bad-smell level, and the accidental bad-smell area is accidentally designated when a bad-smell level based on smell information obtained while the moving object moves is equal to or greater than a bad- smell threshold.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 16 recites the abstract ideas of:
determining whether a bad-smell level of the accidental bad-smell area is equal to or greater than the unpleasantness level of the user of the moving object by the moving object that has obtained the smell information of the accidental bad-smell area; and
performing the suppression process when the bad-smell level is equal to or greater than the unpleasantness level of the user and maintaining the planned travel route when the bad- smell level is less than the unpleasantness level of the user.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claim 16 further recites the additional element:
transmitting smell-related information of the accidental bad-smell area to another moving object or a server.
MPEP section 2106.03 lists transitory forms of signal transmission (“signals per se”) as an example of a limitation that his not directed to any of the statuary categories. Thus this additional element is a “signal per se” and is not directed to any of the statuary categories.
Claim 17 recites the abstract ideas of:
determining whether a noble-fragrance area is included around the planned travel route of the moving object; 
determining whether a noble-fragrance level of the noble-fragrance area is equal to or greater than a preference of the user of the moving object, when the noble-fragrance area is included; and 
performing an induction process for introducing a noble fragrance into the moving object when the noble-fragrance level of the noble-fragrance area is equal to or greater than the preference of the user and maintaining the planned travel route when the noble-fragrance level is less than the preference of the user.
These limitations represent concepts performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication Number DE 10 2015 211 776 to Langner et all. (hereafter Langner) in view of International Publication Number WO 2018/208297 to Gusikhin et al. (hereafter Gusikhin).
As per claim 1, Langner discloses [a] method of managing smell sensibility according to a route of a moving object (see at least Langner, Abstract), the method comprising:
checking a planned travel route of the moving object (see at least Langner, pg. 1, paragraph 9, disclosing that in order to select a route for a vehicle, at least one route from a starting location to a destination location can be computer-assisted by means of selectable parameters and geo-referenced, olfactorily relevant data corresponding to the route);
determining whether a bad-smell area is included in the planned travel route (see at least Langner, pg. 2, paragraph 8, disclosing that route planning can also be dynamic, in particular when current olfactory readings are collected on locations on the route, such as through data collection facilities, fixed metering stations, mobile metering stations, and especially vehicles located in the area concerned.  And further that the data can then also be output directly in the vehicle for which the route in question has been selected, in the form of instructions relating to the currently recorded measured values); ... ; and
performing a suppression process for blocking introduction of a bad smell into the moving object when the bad-smell level is equal to or greater than the unpleasantness level of the user ... (see at least Langner, pg. 2, paragraph 7, disclosing a protective function against undesirable odors can be achieved by specifying non-desired odors as such by the respective user via the olfactory parameter and taken into account in the route planning, so that places where such odors are to be found are, in particular, as large as possible to be driven around; pg. 3, paragraph 9, disclosing that alternative routes may be marked on the issue according to their route length and / or calculated travel time and in particular be arranged at their display such. In order to select a route, it is possible to provide for a targeted avoidance of a specific area, which corresponds to a predetermined, undesired olfactory parameter to a predetermined extent; pg. 4, paragraph 1, disclosing other odor-relevant facilities such. B. a scenting device (i.e., an olfactory active system) for the interior, a recirculation damper, etc. are switched to a predetermined state)
and maintaining the planned travel route when the bad-smell level is less than the unpleasantness level of the user (see at least Langner, pg. 2, paragraph 5 disclosing that it is possible to offer a vehicle driver one or more olfactory parameters for selection, on the basis of which the route is selected later.  The vehicle user may select one or more of eight basic odors, as the olfactory parameters; pg.2, paragraph 10 disclosing that the route is selected in particular on the basis of the olfactory parameter and the georeferenced, olfactorily relevant data. The georeferenced olfactory data are in particular olfactory data associated with a particular location and / or region where the particular route is located).  But Langner does not explicitly disclose the limitation:
determining whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route.
However, Gusikhin discloses this limitation (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold).
Langner and Gusikhin are analogous art to claim 1 because they are in the same field of relates to managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner, to provide the benefit of determining whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route, as disclosed in Gusikhin. Doing so would provide the benefit of providing  an environment suitable to the user’s preferences (see at least Gusikhin, [0001]).
As per claim 2, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Langner further discloses the limitation:
wherein performing the suppression process includes guiding a detour route of the planned travel route or controlling the moving object to suppress the bad smell when passing through the bad-smell area (see at least Langner, pg. 3, paragraph 9, disclosing that alternative routes may be marked on the issue according to their route length and / or calculated travel time and in particular be arranged at their display such. In order to select a route, it is possible to provide for a targeted avoidance of a specific area, which corresponds to a predetermined, undesired olfactory parameter to a predetermined extent).
As per claim 3, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Langner further discloses the limitation:
wherein the unpleasantness level is an unpleasantness level of each of a plurality of smells personalized for each user, and the unpleasantness level is generated based on a smell sensibility pattern comprising a concentration pattern of each component for each of the plurality of smells (see at least Langner, pg. 2, paragraph 1, disclosing that the olfactory property can also be described with a characterization of the intensity, for example in three stages strong, medium, weak ; pg. 4, paragraph 9, disclosing ; and pg. 5, paragraph 4 disclosing that one or more basic odors according to the already mentioned classification of Ohloff be displayed and offered for selection 1) Flowery, 2) Fruity, 3) Green, 4) Spicy, 5) Woody, 6) Resinous, 7) Animal, 80) earthy).
As per claim 6, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Gusikhin further discloses the limitations:
analyzes smell information detected through the smell detector (see at least Gusikhin, [0022] disclosing an environmental sensor 42 is configured to detect odors, for example, by detecting chemical signatures from airborne molecules. The environmental sensor 42 may be disposed in a passenger cabin of the vehicle 36 or have an airflow connection to the passenger cabin of the vehicle 36, such as via a vent leading from the passenger cabin. The environmental sensor 42 may thus detect odors that would be experienced by an occupant of the vehicle 36. The environmental sensor 42 may be, e.g., a mass spectrometer, a metal-oxide semiconductor sensor, a metal-oxide semiconductor field effect transistor sensor, a conducting polymer gas sensor, a piezoelectric sensor, an optical sensor, or a bioassay);
generates smell-related information based on the smell information when the bad-smell level is equal to or greater than a bad-smell threshold (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold); and 
transmits the smell-related information to another moving object or a server (see at least Gusikhin, [0023] disclosing a  transceiver 44 is typically a conventional component and is provided to transmit signals wirelessly through any suitable wireless communication protocol, such as Bluetooth, WiFi, 802.1 la/b/g, other RF (radio frequency) protocol, etc. The transceiver 44 may be adapted to communicate with a remote server, that is, a server distinct and spaced from the vehicle 36. The remote server may be located outside the vehicle 36).
As per claim 15, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Langner further discloses the limitation:
wherein the bad-smell area includes an ordinary bad-smell area and an accidental bad-smell area, the ordinary bad-smell area has a prestored bad-smell level ... (see at least Langner, pg. 1, paragraph 9, disclosing that in order to select a route for a vehicle, at least one route from a starting location to a destination location can be computer-assisted by means of selectable parameters and geo-referenced, olfactorily relevant data corresponding to the route <interpreted as prestored ordinary bad-smell level associated with an area>).
Gusikhin further discloses the limitation:
... and the accidental bad-smell area is accidentally designated when a bad-smell level based on smell information obtained while the moving object moves is equal to or greater than a bad- smell threshold (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold <interpreted as the accidentally designated bad-smell area>).
As per claim 18, Langner discloses [a] moving object for managing smell sensibility according to a route of the moving object (see at least Langner, Abstract), the moving object comprising:
a transceiver configured to transmit and receive a signal (see at least Langner, pg. 4, paragraph 9, disclosing a data connection 8th can be made in particular by means of a mobile radio network based on a standard of the Global System Messaging System (GSM) and / or based on another radio transmission standard such. B. Wireless Local Area Network (WLAN).  The examiner further notes that the transceiver is not tied to any of the limitations in this claim. ); and
a processor (see at least Langner, pg. 1, paragraph 4, disclosing that independent from a navigation system, on a computer, in particular server, installed route planner with which a user, for example by means of a user computer such as a personal computer, a tablet PC, a laptop or a smartphone and in particular via the Internet a route can plan to get from a starting location to a destination location. The planned route can then be downloaded in particular as a data record from the computer or user computer in a file and loaded into a navigation system) configured to:
control the transceiver (see at least Langner, pg. 4, paragraph 9; and pg. 6, paragraph 6 disclosing that the described devices and system components are in particular controlled by computer programs and can have further, known per se elements of computers and digital control devices such as a microprocessor, volatile and non-volatile memory, interfaces, etc. Therefore, the invention can also be implemented in whole or in part in the form of a computer program product which, when loaded and executed on a computer, completely or partially effects a sequence according to the invention );
check a planned travel route of the moving object; when a bad-smell area is included in the planned travel route (see at least Langner, pg. 1, paragraph 9, disclosing that in order to select a route for a vehicle, at least one route from a starting location to a destination location can be computer-assisted by means of selectable parameters and geo-referenced, olfactorily relevant data corresponding to the route; pg. 2, paragraph 8, disclosing that route planning can also be dynamic, in particular when current olfactory readings are collected on locations on the route, such as through data collection facilities, fixed metering stations, mobile metering stations, and especially vehicles located in the area concerned.  And further that the data can then also be output directly in the vehicle for which the route in question has been selected, in the form of instructions relating to the currently recorded measured values) ... ,
perform a suppression process for blocking introduction of a bad smell into the moving object when the bad-smell level is equal to or greater than the unpleasantness level of the user (see at least Langner, pg. 3, paragraph 9, disclosing that Alternative routes may be marked on the issue according to their route length and / or calculated travel time and in particular be arranged at their display such. In order to select a route, it is possible to provide for a targeted avoidance of a specific area, which corresponds to a predetermined, undesired olfactory parameter to a predetermined extent; pg. 4, paragraph 1, disclosing other odor-relevant facilities such. B. a scenting device (i.e., an olfactory active system) for the interior, a recirculation damper, etc. are switched to a predetermined state),
and maintain the planned travel route when the bad-smell level is less than the unpleasantness level of the user (see at least Langner, pg. 2, paragraph 5 disclosing that it is possible to offer a vehicle driver one or more olfactory parameters for selection, on the basis of which the route is selected later.  The vehicle user may select one or more of eight basic odors, as the olfactory parameters; pg.2, paragraph 10 disclosing that the route is selected in particular on the basis of the olfactory parameter and the georeferenced, olfactorily relevant data. The georeferenced olfactory data are in particular olfactory data associated with a particular location and / or region where the particular route is located).  But Langner does not explicitly disclose the limitation:
determine whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route.
However, Gusikhin discloses this limitation (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold).
Langner and Gusikhin are analogous art to claim 18 because they are in the same field of relates to managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner, to provide the benefit of determining whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route, as disclosed in Gusikhin. Doing so would provide the benefit of providing  an environment suitable to the user’s preferences (see at least Gusikhin, [0001]).
As per claim 19, Langner discloses [a] server for managing smell sensibility according to a route of a moving object (see at least Langner, pg. 4, paragraph 9 disclosing that The navigation system can be used to calculate an olfactory route 2 via a telematics unit 7 manufactured, at least partially wireless connection 8th Access to external data sources, namely a so-called backend server 9 (BE), to which a plurality of vehicles can build secure data connections when needed and that is typically operated by a vehicle manufacturer or a vehicle fleet service provider), the server comprising:
a transceiver configured to transmit and receive a signal (see at least Langner, pg. 4, paragraph 9, disclosing a data connection 8th can be made in particular by means of a mobile radio network based on a standard of the Global System Messaging System (GSM) and / or based on another radio transmission standard such. B. Wireless Local Area Network (WLAN).  The examiner further notes that the transceiver is not tied to any of the limitations in this claim.); and
a processor (see at least Langner, pg. 1, paragraph 4, disclosing that independent from a navigation system, on a computer, in particular server, installed route planner with which a user, for example by means of a user computer such as a personal computer, a tablet PC, a laptop or a smartphone and in particular via the Internet a route can plan to get from a starting location to a destination location. The planned route can then be downloaded in particular as a data record from the computer or user computer in a file and loaded into a navigation system) configured to:
control the transceiver (see at least Langner, pg. 4, paragraph 9; and pg. 6, paragraph 6 disclosing that the described devices and system components are in particular controlled by computer programs and can have further, known per se elements of computers and digital control devices such as a microprocessor, volatile and non-volatile memory, interfaces, etc. Therefore, the invention can also be implemented in whole or in part in the form of a computer program product which, when loaded and executed on a computer, completely or partially effects a sequence according to the invention);
determine whether a bad-smell area is included in a planned travel route of the moving object (see at least Langner, pg. 1, paragraph 9, disclosing that in order to select a route for a vehicle, at least one route from a starting location to a destination location can be computer-assisted by means of selectable parameters and geo-referenced, olfactorily relevant data corresponding to the route; pg. 2, paragraph 8, disclosing that route planning can also be dynamic, in particular when current olfactory readings are collected on locations on the route, such as through data collection facilities, fixed metering stations, mobile metering stations, and especially vehicles located in the area concerned.  And further that the data can then also be output directly in the vehicle for which the route in question has been selected, in the form of instructions relating to the currently recorded measured values) ... ;
control setting of the moving object to perform a suppression process for blocking introduction of a bad smell into the moving object when the bad-smell level is equal to or greater than the unpleasantness level of the user (see at least Langner, pg. 3, paragraph 9, disclosing that Alternative routes may be marked on the issue according to their route length and / or calculated travel time and in particular be arranged at their display such. In order to select a route, it is possible to provide for a targeted avoidance of a specific area, which corresponds to a predetermined, undesired olfactory parameter to a predetermined extent; pg. 4, paragraph 1, disclosing other odor-relevant facilities such. B. a scenting device (i.e., an olfactory active system) for the interior, a recirculation damper, etc. are switched to a predetermined state.), 
and control setting of the moving object to maintain the planned travel route when the bad-smell level is less than the unpleasantness level of the user (see at least Langner, pg. 2, paragraph 5 disclosing that it is possible to offer a vehicle driver one or more olfactory parameters for selection, on the basis of which the route is selected later.  The vehicle user may select one or more of eight basic odors, as the olfactory parameters; pg.2, paragraph 10 disclosing that the route is selected in particular on the basis of the olfactory parameter and the georeferenced, olfactorily relevant data. The georeferenced olfactory data are in particular olfactory data associated with a particular location and / or region where the particular route is located).  But Langner does not explicitly disclose the limitation:
determine whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route.
However, Gusikhin discloses this limitation (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold).
Langner and Gusikhin are analogous art to claim 19 because they are in the same field of relates to managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner, to provide the benefit of determining whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route, as disclosed in Gusikhin. Doing so would provide the benefit of providing  an environment suitable to the user’s preferences (see at least Gusikhin, [0001]).
As per claim 20, Langner discloses [a] fleet system implemented by a computing device to perform a smell sensibility management process according to a route of a moving object (see at least Langner, Abstract, Pg. 4, paragraph 9 disclosing that The navigation system can be used to calculate an olfactory route 2 via a telematics unit 7 manufactured, at least partially wireless connection 8th Access to external data sources, namely a so-called backend server 9 (BE), to which a plurality of vehicles can build secure data connections when needed and that is typically operated by a vehicle manufacturer or a vehicle fleet service provider), the fleet system comprising:
a user device registered in the fleet system (see at least Langner, pg. 1, paragraph 3, disclosing that the navigation system may also be independent from a navigation system, on a computer, in particular server, installed route planner with which a user, for example by means of a user computer such as a personal computer, a tablet PC, a laptop or a smartphone and in particular via the Internet a route can plan to get from a starting location to a destination location. The planned route can then be downloaded in particular as a data record from the computer or user computer in a file and loaded into a navigation system; pg. 4, paragraph 9, disclosing that the data connection 8th can be made in particular by means of a mobile radio network based on a standard of the Global System Messaging System (GSM) and / or based on another radio transmission standard such. B. Wireless Local Area Network (WLAN));
the moving object registered in the fleet system (see at least Langner, pg. 4, paragraph 9, disclosing a plurality of vehicles with secure data connections when needed and operated by a vehicle manufacturer or a vehicle fleet service provider); and 
a server configured to manage the fleet system (see at least Langner, pg. 4, paragraph 9, disclosing the backend server 9 for storing vehicle specific data); wherein the server or the moving object is configured to: 
check a planned travel route of the moving object; when a bad-smell area is included in the planned travel route (see at least Langner, pg. 1, paragraph 9, disclosing that in order to select a route for a vehicle, at least one route from a starting location to a destination location can be computer-assisted by means of selectable parameters and geo-referenced, olfactorily relevant data corresponding to the route; pg. 2, paragraph 8, disclosing that route planning can also be dynamic, in particular when current olfactory readings are collected on locations on the route, such as through data collection facilities, fixed metering stations, mobile metering stations, and especially vehicles located in the area concerned.  And further that the data can then also be output directly in the vehicle for which the route in question has been selected, in the form of instructions relating to the currently recorded measured values) ... , 
perform a suppression process for blocking introduction of a bad smell into the moving object when the bad-smell level is equal to or greater than the unpleasantness level of the user (see at least Langner, pg. 3, paragraph 9, disclosing that Alternative routes may be marked on the issue according to their route length and / or calculated travel time and in particular be arranged at their display such. In order to select a route, it is possible to provide for a targeted avoidance of a specific area, which corresponds to a predetermined, undesired olfactory parameter to a predetermined extent; pg. 4, paragraph 1, disclosing other odor-relevant facilities such. B. a scenting device (i.e., an olfactory active system) for the interior, a recirculation damper, etc. are switched to a predetermined state), 
and maintain the planned travel route when the bad-smell level is less than the unpleasantness level of the user (see at least Langner, pg. 2, paragraph 5 disclosing that it is possible to offer a vehicle driver one or more olfactory parameters for selection, on the basis of which the route is selected later.  The vehicle user may select one or more of eight basic odors, as the olfactory parameters; pg.2, paragraph 10 disclosing that the route is selected in particular on the basis of the olfactory parameter and the georeferenced, olfactorily relevant data. The georeferenced olfactory data are in particular olfactory data associated with a particular location and / or region where the particular route is located).  But Langner does not explicitly disclose the limitation:
determine whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route.
However, Gusikhin discloses this limitation (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold).
Langner and Gusikhin are analogous art to claim 20 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner, to provide the benefit of determining whether a bad-smell level of the bad-smell area is equal to or greater than an unpleasantness level of a user of the moving object when the bad-smell area is included in the planned travel route, as disclosed in Gusikhin. Doing so would provide the benefit of providing  an environment suitable to the user’s preferences (see at least Gusikhin, [0001]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Langner and Gusikhin as applied to claim 3 above, and further in view of U.S. Patent Publication Number 2022/0343184 to Yamada et al. (hereafter Yamada).
As per claim 4, the combination of Langner and Gusikhin discloses all of the limitations of claim 3, as discussed above.  However, neither Langner nor Gusikhin explicitly disclose the limitation:
wherein the unpleasantness level is generated based on a smell sensibility pattern adjusted by the user's sensitivity to each smell, and the smell sensibility pattern includes sensitive smell pattern information of each user calculated by machine learning.
However, Yamada discloses this limitation (see at least Yamada, Abstract; [0037] disclosing that FIG. 1 illustrates the basic principle using the prediction apparatus in the present example embodiments. First, an odor sensor 5 detects an odor of an object, and outputs odor data. The odor sensor 5 may be any one capable of quantitatively obtaining odor data, for instance, a semiconductor type sensor, a crystal oscillation type sensor, an FET biosensor, or the like; however, this case will now be described as using a membrane type surface stress sensor; [0047] further disclosing that in the learning of the prediction apparatus 10, the predictive model 21 is trained using the learning data stored in the training DB 23.   The learning data are data in which sets of the odor data for various objects are correlated with respective labels representing the objects in the label space; and [0063] further disclosing that an output of the odor sensor 5 may be directly input to the prediction apparatus 10, or the odor data stored in tl1e storage apparatus or the like may be input to the prediction apparatus 10.  The prediction apparatus 10 predicts a label of the odor data using the predictive model 21, and outputs the predicted label (step S12).  Next, the parameter update unit 22 compares the predicted label obtained from the predictive model 21 with a correct answer label of the odor data obtained from the training DB 23).
Langner, Gusikhin and Yamada are analogous art to claim 4 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Yamada relates to a learning apparatus that acquires learning data in which odor data of each object and a label representing the object in a label space expressing features of odors are associated with each other, and learns, based on odor data, a model for predicting a label of the odor data in the label space, by using the learning data (see at least Yamada, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of generating the unpleasantness level based on a smell sensibility pattern adjusted by the user's sensitivity to each smell, and the smell sensibility pattern includes sensitive smell pattern information of each user calculated by machine learning, as disclosed in Yamada. Doing so would provide the benefit of quantitatively expressing a meaningful relationship between the sets of odor data obtained from the odor sensors (see at least Yamada, [0002]).
Claims 5, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langner and Gusikhin as applied to claims 1 and 15 above, and further in view of U.S. Patent Publication Number 2020/0132484 to Akselrod et al. (hereafter Akselrod).
As per claim 5, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  But, neither Langner nor Gusikhin explicitly disclose the limitation:
wherein the bad-smell level is calculated based on smell information and information on a zone affecting a smell of the bad-smell area.
However, Akselrod discloses this limitation (see at least Akselrod, [0033] disclosing that the vehicle control module 170 adjusts the settings of the vehicle 140 in response to detecting an environmental zone based on the data 126.  Further that  the environment detection module 168 may detect the navigation device 110 is entering a preferred odor zone and the vehicle control module 170 may adjust the setting of the vehicle 140 to maximize the user's experience of the preferred odor zone <non-preferred odor zone interpreted as bad-smell area>).
Langner, Gusikhin and Akselrod are analogous art to claim 5 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Akselrod relates to a method, a computer program product, and a computer system for environment based navigation which collets environmental map data, including one or more environmental zones, receives one or more user environmental preferences (see at least Akselrod, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of calculating the bad-smell level based on smell information and information on a zone affecting a smell of the bad-smell area, as disclosed in Akselrod. Doing so would provide the benefit of incorporating the user’s environmental preferences relative to the environmental zones into the navigation method (see at least Akselrod, [0015]).
As per claim 10, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Langner further discloses the unpleasantness level (see at least Langner, pg. 2, paragraph 1, disclosing that the olfactory property can also be described with a characterization of the intensity, for example in three stages strong, medium, weak).  But, neither Langner, nor Gusikhin disclose the limitation:
... unpleasantness level is generated based on a response message to a smell sensibility inquiry before using the moving object, and the response message includes the user's sensitivity to each of a plurality of smells.
However, Akselrod discloses this limitation (see at least Akselrod, Fig. 2, step 220 of displaying a list of determined routes based on the user environment preference data <display interpreted as response message to smell sensibility inquiry>; [0022] disclosing that the navigation device 110 may incorporate content 132, such as, but not limited to, an environment map which maps out environmental zones.  Environment maps may include, but are not limited to, odor maps and sound maps. Environmental zones may be areas defined or characterized by, or associated with, a particular environmental sensation such as, but not limited to, a scent, or a sound; [0033] disclosing that the vehicle control module 170 adjusts the settings of the vehicle 140 in response to detecting an environmental zone based on the data 126.  Further that  the environment detection module 168 may detect the navigation device 110 is entering a preferred odor zone and the vehicle control module 170 may adjust the setting of the vehicle 140 to maximize the user's experience of the preferred odor zone <non-preferred odor zone interpreted as bad-smell area>).
However, Akselrod discloses this limitation (see at least Akselrod, [0033] disclosing that the vehicle control module 170 adjusts the settings of the vehicle 140 in response to detecting an environmental zone based on the data 126.  Further that  the environment detection module 168 may detect the navigation device 110 is entering a preferred odor zone and the vehicle control module 170 may adjust the setting of the vehicle 140 to maximize the user's experience of the preferred odor zone <non-preferred odor zone interpreted as bad-smell area>).
Langner, Gusikhin and Akselrod are analogous art to claim 10 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Akselrod relates to a method, a computer program product, and a computer system for environment based navigation which collets environmental map data, including one or more environmental zones, receives one or more user environmental preferences (see at least Akselrod, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of generating the unpleasantness level based on a response message to a smell sensibility inquiry before using the moving object, and the response message includes the user's sensitivity to each of a plurality of smells, as disclosed in Akselrod. Doing so would provide the benefit of incorporating the user’s environmental preferences relative to the environmental zones into the navigation method (see at least Akselrod, [0015]).
As per claim 11, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Langner further discloses the unpleasantness level (see at least Langner, pg. 2, paragraph 1, disclosing that the olfactory property can also be described with a characterization of the intensity, for example in three stages strong, medium, weak).  But, neither Langner, nor Gusikhin disclose the limitation:
... generated based on a response message to a smell sensibility inquiry after starting to use the moving object, and the response message includes the user's sensitivity to each of a plurality of smells.
However, Akselrod discloses this limitation (see at least Akselrod, Fig. 3, step 326 of comparing the environmental zone to user environment preference, and step 328 of alerting the user of the environmental zone; [0022]; and [0033]).
Langner, Gusikhin and Akselrod are analogous art to claim 11 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Akselrod relates to a method, a computer program product, and a computer system for environment based navigation which collets environmental map data, including one or more environmental zones, receives one or more user environmental preferences (see at least Akselrod, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of generating the unpleasantness level based on a response message to a smell sensibility inquiry after starting to use the moving object, and the response message includes the user's sensitivity to each of a plurality of smells, as disclosed in Akselrod. Doing so would provide the benefit of incorporating the user’s environmental preferences relative to the environmental zones into the navigation method (see at least Akselrod, [0015]).
As per claim 12, the combination of Langner and Gusikhin discloses all of the limitations of claim 11, as discussed above.  Langner further discloses the limitation:
wherein the smell sensibility inquiry includes at least one of a smell type or a predetermined point of a travel route (see at least Langner, pg. 3, paragraph 5 disclosing that the georeferenced, olfactorily relevant data correspond to at least one of the following olfactory parameters: 1) type of fragrance such; 2) Naturalness of the fragrance, 3) scent direction, 4) fragrance intensity, 5) certain fragrance, and 6) perfume group).
As per claim 13, the combination of Langner and Gusikhin discloses all of the limitations of claim 12, as discussed above.  Langner further discloses the limitation:
wherein, when the response message includes the predetermined point, the unpleasantness level is generated based on smell information collected or estimated in relation to the predetermined point (see at least Langner, pg. 3, paragraph 9, disclosing that alternative routes may be marked on the issue according to their route length and / or calculated travel time and in particular be arranged at their display such. In order to select a route, it is possible to provide for a targeted avoidance of a specific area, which corresponds to a predetermined, undesired olfactory parameter to a predetermined extent).
As per claim 14, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  But, neither Langner nor Gusikhin explicitly disclose the limitation:
wherein maintaining the planned travel route when the bad-smell level is less than the unpleasantness level of the user includes controlling the moving object to suppress the bad smell when passing through the bad-smell area based on a selection of the user.
However, Akselrod discloses this limitation (see at least Akselrod, [0022] disclosing that if the environment navigation program 122 detects that the user is approaching a non-preferred environmental zone, the environment navigation program 122 may adjust the setting of the vehicle 140 such as, but not limited to, causing the windows of the vehicle 140 to close, or switching the air system of the vehicle 140 to re-circulate the cabin air).
Langner, Gusikhin and Akselrod are analogous art to claim 14 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Akselrod relates to a method, a computer program product, and a computer system for environment based navigation which collets environmental map data, including one or more environmental zones, receives one or more user environmental preferences (see at least Akselrod, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of maintaining the planned travel route when a bad-smell level is less than the unpleasantness level of the user includes controlling the moving object to suppress the bad smell when passing through the bad-smell area based on a selection of the user, as disclosed in Akselrod. Doing so would provide the benefit of incorporating the user’s environmental preferences relative to the environmental zones into the navigation method (see at least Akselrod, [0015]).
As per claim 16, the combination of Langner and Gusikhin discloses all of the limitations of claim 15, as discussed above.  Gusikhin further discloses the limitations:
determining whether a bad-smell level of the accidental bad-smell area is equal to or greater than the unpleasantness level of the user of the moving object by the moving object that has obtained the smell information of the accidental bad-smell area (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold); ... 
transmitting smell-related information of the accidental bad-smell area to another moving object or a server (see at least Gusikhin, [0023] disclosing a  transceiver 44 is typically a conventional component and is provided to transmit signals wirelessly through any suitable wireless communication protocol, such as Bluetooth, WiFi, 802.1 la/b/g, other RF (radio frequency) protocol, etc. The transceiver 44 may be adapted to communicate with a remote server, that is, a server distinct and spaced from the vehicle 36. The remote server may be located outside the vehicle 36).  But, neither Langner nor Gusikhin explicitly disclose the limitation:
performing the suppression process when the bad-smell level is equal to or greater than the unpleasantness level of the user and maintaining the planned travel route when the bad- smell level is less than the unpleasantness level of the user ... .
However, Akselrod discloses this limitation (see at least Akselrod, [0022] disclosing that if the environment navigation program 122 detects that the user is approaching a non-preferred environmental zone, the environment navigation program 122 may adjust the setting of the vehicle 140 such as, but not limited to, causing the windows of the vehicle 140 to close, or switching the air system of the vehicle 140 to re-circulate the cabin air).
Langner, Gusikhin and Akselrod are analogous art to claim 16 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Akselrod relates to a method, a computer program product, and a computer system for environment based navigation which collets environmental map data, including one or more environmental zones, receives one or more user environmental preferences (see at least Akselrod, Abstract).
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of performing the suppression process when the bad-smell level is equal to or greater than the unpleasantness level of the user and maintaining the planned travel route when the bad- smell level is less than the unpleasantness level of the user, as disclosed in Akselrod. Doing so would provide the benefit of incorporating the user’s environmental preferences relative to the environmental zones into the navigation method (see at least Akselrod, [0015]).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Langner and Gusikhin as applied to claim 6 above, and further in view of International Publication Number WO 2019/074526 to Boccuccia et al. (hereafter Boccuccia).
As per claim 7, the combination of Langner and Gusikhin discloses all of the limitations of claim 6, as discussed above.  But, neither Langner nor Gusikhin explicitly disclose the limitation:
based on smell information collected by a first moving object having a first smell detector, the bad-smell area is designated between the first moving object having the first smell detector and a second moving object having a second smell detector having lower performance than the first smell detector.
However, Boccuccia discloses this limitation (see at least Boccuccia, [0023] disclosing that if there is a smell in the vehicle that the odor mitigation system is unfamiliar with, a vehicle occupant may report it to the odor mitigation system. The odor mitigation system will try to identify the pattern of sensor measurements that are consistent with the odor. The odor mitigation system may connect to other odor mitigation systems, and if the smell is known, information about it is downloaded from the other odor mitigation system and mitigation begins if necessary. If the smell is unknown even to other odor mitigation system the odor mitigation system may use its resources to learn occupant's responses to the odor in the vehicle, how it can be identified, and how it can be mitigated. Information about smells can be exchanged using a vehicle-to- vehicle (V2V) or a mobile communication network; [0035] Further disclosing the mobile communication device 110 may provide personal smell preferences to the odor mitigation system 102 of a vehicle in which a user is currently an occupant. The mobile communication device 110 may receive descriptions or indications of a current smell (e.g., in human language or in chemical or physical property descriptions of the air) in the vehicle from the odor mitigation system 102 and respond with the user's preferences or response to the smell. In one embodiment, if a new smell is encountered the mobile communication device 110 may prompt the user for their input or response, while if it is a known smell (e.g., has an entry in the personal smell cache or personal smell database) the mobile communication device 110 may simply provide the user's preferences without bothering or querying the occupant; and [0036] Still further disclosing the mobile communication device 110 may communicate with mobile communication devices 322, 324 in the same or different vehicles to obtain information about encountered smells, human descriptions of smells, or the like. For example, as a user travels between vehicles, the mobile communication device 110 may obtain information about smells that others have encountered so that the mobile communication device 110 may provide a guess as to the user's preferences or language which the user will understand).
Langner, Gusikhin and Boccuccia are analogous art to claim 7 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Boccuccia relates to a method for mitigating odor includes detecting a known smell using on one or more odor sensors in a vehicle, and determining whether the known smell is agreeable to one or more passengers of the vehicle (see Boccuccia, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of ... designating the bad-smell area between the first moving object, with a first smell detector, and a second moving object, having a second smell detector, as disclosed in Boccuccia. Doing so would provide the benefit of making the automation of odor control techniques effective, easier and less distracting to the user (see at least Boccuccia, [0016]).
As per claim 8, the combination of Langner, Gusikhin and Boccuccia discloses all of the limitations of claim 7, as discussed above.  Boccuccia further discloses the limitation:
wherein smell information collected by the moving object having the second smell detector is converted into smell data processed by machine learning based on the smell information obtained from the moving object having the first smell detector, and a smell sensibility pattern of the user is analyzed based on the smell data or the smell sensibility pattern is generated based on the smell data (see at least Boccuccia, [0031] disclosing that the odor mitigation system 102 is capable of learning how to mitigate odors over time by using odor mitigation devices 108 to control a specific odor, how to interpret sensor inputs to identify odors, and to develop a descriptive language (spoken by human users) for odors. In some situations, a particular odor is identified by a user, but the odor mitigation system 102 is not familiar with mitigating the odor. To mitigate the odor, the odor mitigation system 102 in the specific vehicle communicates with other odor mitigation systems in other vehicles (e.g., vehicle 112) to receive odor mitigation information related to the identified odor).
As per claim 9, the combination of Langner, Gusikhin and Boccuccia discloses all of the limitations of claim 7, as discussed above.  Boccuccia further discloses the limitation:
wherein the moving object having the first smell detector is assigned to the user who has requested a planned travel route different from that of the moving object having the second smell detector (see at least Boccuccia, [0036]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Langner and Gusikhin as applied to claim 1 above, and further in view of Yamada and Akselrod.
As per claim 17, the combination of Langner and Gusikhin discloses all of the limitations of claim 1, as discussed above.  Gusikhin further discloses the limitation:
determining whether a noble-fragrance level of the noble-fragrance area is equal to or greater than a preference of the user of the moving object, when the noble-fragrance area is included (see at least Gusikhin, [0049] disclosing that the computer determines whether any of the levels of the odors exceed the respective specified user threshold for that odor; [0050] Further disclosing that the data may indicate that the levels of all the odors are below the corresponding thresholds; and [0051] disclosing that the data may indicate that at least one of the levels of the odors exceeds the corresponding threshold). But, neither Langner nor Gusikhin disclose the following limitations:
determining whether a noble-fragrance area is included around the planned travel route of the moving object; ... and 
performing an induction process for introducing a noble fragrance into the moving object when the noble-fragrance level of the noble-fragrance area is equal to or greater than the preference of the user and maintaining the planned travel route when the noble-fragrance level is less than the preference of the user. 
However, Akselrod discloses the determining whether a noble-fragrance area is around the planned route limitation (see at least Akselrod, [0022] disclosing that environment maps may include, but are not limited to, odor maps and sound maps. Environmental zones may be areas defined or characterized by, or associated with, a particular environmental sensation such as, but not limited to, a scent, or a sound).
Yamada further discloses the performing and induction process limitation (see at least Yamada, [0037] disclosing that odor sensor 5 detects deflection of a detection film when odor molecules adhere to the detection film such as a silicon film, and outputs as a voltage change. Since the deflection of the detection film is different for each odor molecule, the odor sensor 5 outputs a different voltage waveform for each odor (also referred to as an "odor waveform"). Accordingly, by analyzing the odor waveform, various substances can be discriminated.).
Langner, Gusikhin, Yamada and Akselrod are analogous art to claim 17 because they are in the same field of managing smell sensibility of a moving object.  Langner relates to a method, a device and a computer program product for selecting a route from a starting location to a destination using selectable parameters such as at least one olfactory parameter characteristic of an odor (see at least Langner, Abstract, and pg. 1, paragraph 2).  Gusikhin relates to a system including a computer remote from a vehicle that is programmed to store a label of an odor associated with a user, receive data from an environmental sensor in the vehicle, and determine that the data indicate that the level of the odor exceeds a threshold (see Gusikhin, Abstract).  Yamada relates to a learning apparatus that acquires learning data in which odor data of each object and a label representing the object in a label space expressing features of odors are associated with each other, and learns, based on odor data, a model for predicting a label of the odor data in the label space, by using the learning data (see at least Yamada, Abstract).  Akselrod relates to a method, a computer program product, and a computer system for environment based navigation which collets environmental map data, including one or more environmental zones, receives one or more user environmental preferences (see at least Akselrod, Abstract).  
Therefore it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  method of managing smell sensibility according to a route of a moving object, as disclosed in Langner and Gusikhin, to provide the benefit of determining whether a noble-fragrance area is included around the planned travel route of the moving object and performing an induction process for introducing a noble fragrance into the moving object when the noble-fragrance level of the noble-fragrance area is equal to or greater than the preference of the user and maintaining the planned travel route when the noble-fragrance level is less than the preference of the user, as disclosed in Yamada and Akselrod. Doing so would provide the benefit of incorporating the user’s environmental preferences relative to the environmental zones into the navigation method (see at least Akselrod, [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666